Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 4/18/19. Since the initial filing, no claims have been amended, added, or canceled.  Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference characters “10” (Fig. 2) and “200” (Figs. 3 and 4) should not be underlined and should instead have lead lines. Underlining is reserved for representing surfaces or cross sections. See 37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
5.	Claim 16 is objected to because “0.8%%” (ln. 1) should read --0.8%--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 4, 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “preferably” is akin to the phrase “for example”.  See MPEP § 2173.05(d). Additionally, the limitation “a hardness...between about 70% and 90%” is unclear as to the units of hardness. The elastomeric ring has a hardness that is about 70-90 percent of what?
	Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “preferably” is akin to the phrase “for example”.  See MPEP § 2173.05(d).
	Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “preferably” is akin to the phrase “for example”.  See MPEP § 2173.05(d).
	Regarding claim 20, the term “the liquid” (ln. 6) lacks an antecedent basis.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehringer Ingelheim (CN 1921949A, hereafter referred to as “Boehringer”).
	Regarding claim 1, Boehringer discloses an apparatus suitable for pressurized liquid transfusion (Fig. 6), comprising: a casing including a channel for routing a liquid from a pressured source (Fig. 6, casing 65 has a channel for routing liquid as represented by the arrows); a receptacle including an internal volume (Fig. 6, clamp 1 has an internal volume), the receptacle further includes an inlet opening and an outlet opening smaller in dimension than the inlet opening (Fig. 6, the lower opening of the clamp 1 (outlet) is smaller than the upper opening of the clamp 1 (inlet)), wherein the inlet opening is at a high pressure end, and the outlet opening is at a low pressure end where the liquid exits (Fig. 6, liquid at the upper end of the drawing is at high pressure, whereas liquid and the lower end of the drawing is at low pressure); a cap for covering 
	Regarding claim 2, Boehringer discloses a width of the internal contour of the elastomeric ring as smaller than a width of the nozzle, and the elastomeric ring is 
	Regarding claim 3, Boehringer discloses the elastomeric ring including an inlet and an outlet (Fig. 6, elastic molding 4 has an inlet and an outlet), and the elastomeric ring is tensioned along a direction perpendicular to the direction from the inlet to the outlet (Pg. 5, [005] and [007], disclose that the width of the groove in the elastic molding is smaller than the diameter of the width of the nozzle, wherein the elastic molding must be tensioned in a direction perpendicular to the axis of the inlet and outlet in order to receive the nozzle within it).
	Regarding claim 4, Boehringer discloses a hardness of the elastomeric ring is between about 70% and 90% (Pg. 2, [009], discloses that the material of the elastic molding 4 may be natural rubber or silicone rubber. This is the same material as disclosed by the applicant, whereby the hardness would be the same), at a working pressure of at least 130 bar (Pg. 5, [0010], discloses pressures at 650 bar).
	Regarding claim 5, Boehringer discloses a diameter of an outer contour of the elastomeric ring as larger than an internal diameter of the receptacle, and the elastomeric ring is compressed to fit into the internal volume of the receptacle (Pg. 5, [004] and [005] disclose the diameter of the elastomeric ring as larger than the inner diameter of the receptacle (clamp), whereby compression of the elastomeric ring must take place for the elastomeric ring to fit within the receptacle).

	Regarding claim 12, Boehringer discloses part of the outer perimeter of the nozzle not in contact with the elastomeric ring (Fig. 6 depicts the jet member 5 as being higher than the elastic molding 4, whereby part of the outer perimeter of the jet member 5 would not be in contact with the elastic molding).
	Regarding claim 17, Boehringer discloses a contacting area between the elastomeric ring and the outer perimeter of the nozzle as smaller than that between the elastomeric ring and an inner wall of the receptacle (Fig. 6, the outer perimeter of the elastic molding 4 is of a much larger area than the area of the circular wall of the through hole of the elastic molding 4, whereby the contact area between the elastomeric ring and the receptacle would be larger than the contact area between the elastomeric ring and the nozzle).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
13.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer.
	Regarding claim 7, Boehringer does not disclose the average peak-valley distance difference between the elastomeric ring and the nozzle to be between about 0.12 and 0.019 micron.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify average peak-valley distance difference between the elastomeric ring and the nozzle to be about 0.12-0.019 micron, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
	Regarding claim 16, Boehringer does not disclose the void is about 0.8% to 1.2% of the internal volume. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the void size such that the void is about 0.8% to 1.2% of the internal volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
s 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer, as applied to claim 1, and further in view of Bierman et al (2010/0022962).
	Regarding claim 8, Boehringer does not disclose the nozzle and the elastomeric ring respectively including a processed surface, and the processed surfaces of the nozzle and the elastomeric ring are in direct contact.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the surfaces of the nozzle and the elastomeric ring of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman to increase the friction between the components of the device to better keep the components fixed together during use.
	Regarding claim 9, Boehringer does not disclose at least part of the elastomeric ring being processed at either one or both of its internal contour and its upper surface facing the cap.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties to increase the friction between the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the surfaces of the elastomeric ring of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman to increase the friction between the elastomeric ring and other components to better keep the components fixed together during use.
	Regarding claim 10, the modified device of Boehringer has parts of the processed elastomeric ring in contact with at least a portion of the cap and a portion of the outer perimeter of the nozzle (Bierman, [0067], teaches processing of surfaces, wherein the modified device would have the processed surfaces of the elastomeric ring to be in contact with both the cap and the nozzle. Having such processing on surfaces of the elastomeric ring that contact other components would help keep the components fixed together during use.
Regarding claim 18, Boehringer does not have a surface of the internal contour of the elastomeric ring as applied with friction-increasing treatment such that a static friction between the elastomeric ring and the nozzle is at least 11 newton.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with an adhesion layer to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface).

The modified device of Boehringer does not disclose the strength of the static friction between the elastomeric ring and the nozzle.  However, static friction strength of 11 Newtons is considered an obvious optimization of parameters to one of ordinary skill in the art before the effective filing date of the claimed invention. A goal of the modified device of Boehringer would be to have the elastic molding 4 and the jet member 5 fixed together throughout use of the device, wherein the magnitude of static friction required to achieve this goal would be determined through routine optimization.
Regarding claim 19, Boehringer does not disclose an interface layer between the internal contour of the elastomeric ring and the outer perimeter of the nozzle such that air is expelled from therebetween.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with an adhesion layer to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have an adherence-enhancing layer as taught by Bierman to .
15.	Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer, as applied to the rejection of claim 1 above, in view of Benstead (2007/0252022).
	Regarding claim 11, Boehringer does not have the cap not extending into the internal volume of the receptacle.
However, Benstead teaches a fluidic sealing arrangement comprising a seal ring sitting within a receptacle, wherein the height of the seal ring is greater than that of an inner wall of the receptacle (Figs. 4-5, seal ring 3 sits within a seat of central conduit 6, wherein the seal ring 3 has a height that is greater than the height of the seat in which it sits as depicted in annotated Fig. 3 below). Benstead additionally teaches that the seal 3 is compressed consistently to form a fluidic seal ([0047]), wherein Fig. 3 depicts the surfaces on both sides of the seal 3 as flat surfaces.

    PNG
    media_image1.png
    164
    575
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing ring of Boehringer to have a height greater than that of the inner wall of the receptacle by a predetermined height that is diminished when the flat surface of the opposing cap compresses the 
	Regarding claim 13, the modified device of Boehringer (as modified in the rejection of claim 11) has a height of the elastomeric ring as greater than that of an inner wall of the receptacle (Benstead; see annotated Fig. 3 above).
	Regarding claim 14, the modified device of Boehringer (as modified in the rejection of claim 11) does not disclose that a height of the elastomeric ring is greater than that of an inner wall of the receptacle by no more than 35%.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the height of the elastomeric ring to be greater than that of an inner wall of the receptacle by no more than 35%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
	Regarding claim 15, the modified device of Boehringer (as modified in the rejection of claim 11) has the elastomeric ring as equal in height with that of the receptacle when the casing and the check nut are engaged (In the modified device, the compression between the casing and the check nut would compress the elastomeric ring height as taught by Benstead to be equal to the height of the receptacle wall).
16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boehringer, as applied to the rejection of claim 1 above, in view of Kladders et al (2004/0164186).

	However, Kladders teaches such an aerosolizer (Fig. 1A), wherein the aerosolizer has a similar seal as the applicant (see Figs. 2A-2B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the apparatus of Boehringer inside of the aerosolizer taught by Kladders in order to provide an inhaler with a seal that does not allow leakage.
Conclusion
17.	The following references are not applied in a rejection, but are considered pertinent to the applicant’s disclosure:
Hausmann et al (2013/0199521) discloses a spring actuated aerosolizer comprising a seal similar to the seal disclosed by the applicant.
18.A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785